DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 04/26/2022 is acknowledged.

Claim Objections
Claims 4-13 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 4-13 have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear in reciting, “calculating a plurality of parameters from the at least two optical signals, determining a sorting class for a droplet according to at least two calculated parameters” because it is unclear if the at least two calculated parameters are the plurality of parameters, or the method further comprises additional steps for determining at least two parameters from the plurality of parameters.
In claim 1/L10, the term “its” is unclear what the term is referring to.
Claim 2 recites the limitation "the maximum intensity of a first optical signal" in L2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the maximum intensity of a second optical signal" in L3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 is unclear reciting “[...] the maximum intensity of a first optical signal among the at least two optical signals [...] the maximum intensity of a second optical signal among the at least two optical signals” because it is unclear since the maximum intensity [...] among the at least two optical signals should have only one maximum intensity.  It is unclear how each first and second optical signals have maximum intensities among two optical signals, unless the two optical signals have the same maximum intensity.
Claim 3 is vague and indefinite reciting “the co-localization parameter is selected by having a confidence interval ranging from 90% to 100%” because it is unclear if the method comprises selecting the co-localization parameter of a confidence interval ranging from 90% to 100%, or selected co-localization parameter has a confidence interval ranging from 90% to 100%.  In addition, it is unclear what confidence interval the claim is referring to.  
Claims 1-3 do not clearly set forth the metes and bounds of the patent protection desired. The claims do not set forth any steps involved in the at least two calculated parameters used for the determining step comprises the co-localization parameter; a co-localization parameter is calculated by comparing the position corresponding to the maximum intensity of a first optical signal among the at least two optical signals to the position corresponding to the maximum intensity of a second optical signal among the at least two optical signals; the co-localization parameter is selected by having a confidence interval ranging from 90% to 100%.  Since the claims are not written in conventional terminology positively reciting active method steps, it is unclear what are intended steps and what are descriptions. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Griffiths et al. (WO 2016/059182, rejection referring to English equivalent US 2017/0307626).
Regarding claim 1, Griffiths et al. teach:
1. A method for analyzing and selecting a specific droplet among a plurality of droplets (6), comprising the following steps: 
providing a plurality of droplets (6, see Figs. 1-2 for example), 
for a droplet (6) among the plurality of droplets, measuring at least two optical signals, each optical signal being representative of a light intensity spatial distribution in the droplet (6) for an associated wavelength channel (see ¶ 0144-0150, 0378; Figs. 2 & 9 for example), 
calculating a plurality of parameters from the at least two optical signals (¶ 0151-0152), 
determining a sorting class for a droplet according to at least two calculated parameters (see ¶ 0208-0212 & Figs. 7-8 for example), 
sorting said droplet according to its sorting class (see ¶ 0208-0212 & Figs. 7-8 for example), 
wherein the plurality of parameters comprises the coordinates of a maximum for each optical signal and a co-localization parameter and the at least two calculated parameters used for the determining step comprises the co-localization parameter (see ¶ 0152-0153, 0395, 0404 & 0151-0156, Fig. 9 for example). 

Regarding claims 2 & 3, Griffiths et al. teach:
2. A method according to claim 1, wherein a co-localization parameter is calculated by comparing the position corresponding to the maximum intensity of a first optical signal among the at least two optical signals to the position corresponding to the maximum intensity of a second optical signal among the at least two optical signals (see Figs. 2 & 9 for example). 
3. A method according to any of the claims 1 and 2, wherein the co-localization parameter is selected by having an interval ranging from 90% to 100% (see Fig. 2 showing a maximum optical signal of capture elements capturing more than 90% of a target element & ¶ 0159). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798